STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 19, 2015
               Plaintiff-Appellee,

v                                                                    No. 320032
                                                                     Huron Circuit Court
RONALD MATTHEW HARTMAN, JR.,                                         LC No. 13-305667-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and CAVANAGH and SAAD, JJ.

BECKERING, P.J. (concurring in part, dissenting in part).

       I agree with the well-reasoned majority opinion in all respects, save for the decision to
vacate defendant’s conviction for possession of methamphetamine. I would affirm.

        Defendant challenges whether there was sufficient evidence to warrant a bindover as well
as whether there was sufficient evidence for a rational jury to find him guilty beyond a
reasonable doubt on the offense of possession of methamphetamine. “A circuit court’s decision
to grant or deny a motion to quash charges is reviewed de novo to determine if the district court
abused its discretion in binding over a defendant for trial.” People v Bennett, 290 Mich App 465,
479; 802 NW2d 627 (2010) (citation and quotation omitted). The purpose of the preliminary
examination is for a determination of: (1) whether there is probable cause to believe that a crime
was committed; and (2) whether there was probable cause to believe that the defendant
committed the offense. Id. The prosecution need not present evidence beyond a reasonable
doubt at the preliminary examination; rather, the prosecution need only establish probable cause,
which involves an inquiry as to whether “a person of ordinary caution and prudence [could]
conscientiously entertain a reasonable belief of the defendant's guilt.” Id. (citation and quotation
omitted). This Court has previously remarked that this “is not a very demanding threshold.”
People v Harlan, 258 Mich App 137, 145; 669 NW2d 872 (2003). “[A] prosecutor need not
prove each element beyond a reasonable doubt, but must present some evidence of each
element.” People v Henderson, 282 Mich App 307, 312; 765 NW2d 619 (2009).

        “[T]he presentation of sufficient evidence to convict at trial renders any erroneous
bindover decision harmless.” Bennett, 290 Mich App at 481. “Due process requires that, to
sustain a conviction, the evidence must show guilt beyond a reasonable doubt.” People v
Harverson, 291 Mich App 171, 175; 804 NW2d 757 (2010). In determining whether there was
sufficient evidence to support a conviction, this Court reviews the evidence in a light most

                                                -1-
favorable to the prosecution to determine whether a rational trier of fact could find the essential
elements of the crime beyond a reasonable doubt. Id. The prosecution may establish the
elements of the offense through circumstantial evidence and reasonable inferences arising
therefrom. Id.

         Here, there was sufficient evidence presented at trial to sustain defendant’s convictions;
thus, even assuming error in the bindover, defendant is not entitled to relief. As defendant
concedes, the prosecution presented evidence that he confessed to police that he manufactured
and used methamphetamine at the house. Defendant essentially argues that because there was no
methamphetamine found at the house, and in light of the flimsy other evidence, his confession
alone was insufficient to establish his guilt beyond a reasonable doubt. Inherent in such a claim
is that the prosecution failed to establish the corpus delicti rule.

         It is axiomatic that a defendant’s confession to the crime charged is evidence of his or her
guilt. See People v King, 271 Mich App 235, 241; 721 NW2d 271 (2006). “The corpus delicti
rule is designed to prevent the use of a defendant’s confession to convict him of a crime that did
not occur.” People v Konrad, 449 Mich 263, 269; 536 NW2d 517 (1995). “The corpus delicti
rule requires that a preponderance of direct or circumstantial evidence, independent of a
defendant’s inculpatory statements, establish the occurrence of a specific injury and criminal
agency as the source of the injury before such statements may be admitted as evidence.” King,
271 Mich App at 239 (citation and quotation omitted). The corpus delicti of possession of
methamphetamine is that the methamphetamine existed and that someone possessed it. See
Konrad, 449 Mich at 270. The prosecution need not present direct evidence to satisfy the corpus
delicti; circumstantial evidence will suffice. King, 271 Mich App at 239.

       The record reveals that there was sufficient circumstantial evidence to establish the
corpus delicti in this case because there was ample evidence, absent defendant’s confession, that
methamphetamine existed and that it was possessed by someone, namely defendant. Thomas
Conley testified at trial that he lived at the house with defendant and was familiar with
methamphetamine and its manufacture. Conley testified that defendant lived in an upstairs
bedroom and that he personally observed defendant making methamphetamine in the bedroom
on at least five occasions during a time frame that corresponded with that set forth in the
amended felony information.1 And, as the majority opinion points out, a “methamphetamine
laboratory was discovered” in defendant’s bedroom.2 A search of defendant’s bedroom revealed



1
  It is noteworthy that the amended felony information provides a time frame of “[o]n or about
1/1/2013-2/21/2013” for the charged offenses. Hence, the prosecution did not need to prove that
defendant possessed methamphetamine on the day of the search, but rather, at some point in time
during the seven-week window. Although defendant questions Conley’s credibility, questions of
credibility are left for the trier of fact, not the appellate court. People v Eisen, 296 Mich App
326, 331; 820 NW2d 229 (2012).
2
 In addition to Conley’s testimony identifying the bedroom as defendant’s, defendant’s wallet
was found in the bedroom. Furthermore, Detective Kevin Knoblock testified that he performed a
“wellness check” on defendant about a month earlier and defendant came out of the same

                                                -2-
several ingredients and instrumentalities commonly used for manufacturing methamphetamine.
Trooper Harry Rice of the Michigan State Police “methamphetamine response team” testified
that they found items commonly used to manufacture methamphetamine in the house, including
a pill grinder, lithium batteries, plastic bottles, Coleman fuel, aluminum foil, Drano, fertilizer,
coffee filters, plastic tubing, hydrochloric acid, and a package of Sudafed. Furthermore, records
from pharmacies revealed that defendant had purchased several ingredients that are commonly
used to manufacture methamphetamine. Sheriff’s deputy Ryan Swartz, assigned to investigate
the trafficking, distribution, and use of drugs throughout Huron County, testified that when he
opened defendant’s bedroom door during a search of the house on February 21, 2013, “he
immediately had to retreat, there was a very, very strong chemical odor in the air, tough to
breathe type deal,” and he observed what appeared to be “a one-pot used for manufacture of
meth.” Michigan State Police trooper William Arndt, of the Third District Methamphetamine
Response Team, described the “one-pot” method of manufacturing methamphetamine in detail.
He testified that the items recovered indicated that methamphetamine was being produced.
Arndt testified that they found muriatic acid. Although no methamphetamine was found at the
house at the time of the search, a “one-pot” the officers recovered from defendant’s bedroom
tested positive for the presence of ammonia, and Arndt tested a “gas generator” that they found,
which tested positive for hydrogen chloride gas; ammonia and hydrogen chloride are both
produced when making methamphetamine.

        The sum total of this circumstantial evidence and the reasonable inferences drawn
therefrom is enough to establish, by a preponderance, the occurrence of the crime at issue, i.e.,
that someone had made and then possessed methamphetamine—that someone being defendant.
See Konrad, 449 Mich at 270; King, 271 Mich App at 239 (the corpus delicti rule only requires a
preponderance of the evidence). See also Wise v State, 321 Ga App 39, 46; 740 NW2d 850
(2013) (explaining that the concept of corpus delicti in regard to a controlled substance offense
requires proof that the accused possessed the controlled substance; however, there is no
requirement that the substance itself be produced at trial); People v Marinos, 260 Cal App 2d
735, 738; 67 Cal Rptr 452 (1968) (“The corpus delicti can be proved by circumstantial evidence.
Guilt of possession of a narcotic may be established without introducing the narcotic in question
into evidence. In other words the prosecution need not physically produce the narcotic to sustain
a proper conviction of possession of narcotics.”).3

         Because there was ample circumstantial evidence to establish the corpus delicti,
“defendant’s statement may be introduced to establish the degree of guilt.” Id. at 241.
Therefore, defendant’s confession could be used to establish the elements of the offense. Swartz
testified that that he interviewed defendant on February 22, 2013, after defendant waived his
Miranda4 rights. According to Swartz, defendant admitted to making methamphetamine one

bedroom that was padlocked on February 21, 2013, which is the room where the
methamphetamine laboratory was found. Finally, defendant told Knoblock that the padlocked
bedroom was his.
3
  Although cases from other jurisdictions are not binding, we may utilize them as persuasive
authority. People v Jackson, 292 Mich App 583, 595 n 3; 808 NW2d 541 (2011).
4
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).


                                                -3-
time at that residence and he told Swartz in great detail how it was made. Detective Kevin
Knoblock of the Bad Axe Police Department testified that he also interviewed defendant on
February 22, 2013, after defendant waived his Miranda rights. According to Knoblock,
defendant said that he was currently living at the house in Bad Axe and had been for two months.
Defendant admitted that he had manufactured methamphetamine at the house one time.
Defendant also told Knoblock the ingredients used to make methamphetamine and explained the
process used to make it. Finally, defendant admitted that he had used methamphetamine a week
earlier. It is axiomatic that in order to use methamphetamine, one must possess it.

       Given all of the evidence admitted at trial, including defendant’s confession to Swartz
and Knoblock, I would conclude that there was sufficient evidence for a rational jury to find
defendant guilty of possession of methamphetamine beyond a reasonable doubt. And
consequently, even assuming error with regard to the bindover, defendant is not entitled to relief.
Bennett, 290 Mich App at 481.

       In sum, I dissent from the majority opinion’s decision to vacate defendant’s conviction
for possession of methamphetamine. In all other respects, I concur with the majority decision.



                                                            /s/ Jane M. Beckering




                                                -4-